Citation Nr: 1121944	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-05 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected myositis ossificans of the right anterior thigh muscle.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to July 1986.  

The matter concerning entitlement to an increased initial rating for the Veteran's service-connected myositis ossificans of the right anterior thigh muscle comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In this rating decision, the RO granted service connection for myositis ossificans of the right anterior thigh muscle, and assigned a 10 percent disability rating effective March 20, 2008.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the appellant seemed to raise this issue as part of his February 2010 substantive appeal (see VA Form 9), when the Veteran asserted that he "cant [sic] work."  See also April 2011 Informal Hearing Presentation.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To afford the Veteran a VA examination, to obtain records from the Social Security Administration (SSA), to obtain VA outpatient medical records, and to develop his claim for TDIU benefits.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim, and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran was afforded a VA muscles examination in July 2008 in connection with his claim for service connection for his myositis ossificans of the right anterior thigh muscle.  Although the Board is not required to assist claimants by remanding a claim for another examination solely because of the passage of time since an otherwise adequate examination report was prepared unless the claimant asserts that the disability in question has undergone an increase in severity since the time of the examination, the Board notes that, in this case, by the time the development is done to attempt to obtain additional evidence, the July 2008 examination indeed may have become too old for the Board to address the "current" degree of disability of the right thigh disorder, should this case be returned from the Board on appeal after remand.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, depending on the nature of any additional medical evidence obtained on remand, another examination may be required by an examiner who will review that additional evidence.

In addition, the Veteran argues that the VA examination conducted in July 2008 is essentially inadequate to properly rate his service-connected disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the April 2011 Informal Hearing Presentation, his representative argues that, while VA has informed the Veteran that his service-connected disorder is to be rated based on limitation of motion findings (see August 2008 rating decision), the examination report did not include any range of motion measurements relating to his right thigh.  See 38 C.F.R. § 4.71a, Diagnostic Code 5023.  The Board acknowledges that the condition, myositis ossificans, is rated based on limitation of motion of affected parts, as arthritis, degenerative.  Id.  In this case, the RO has used the rating criteria under Diagnostic Code 5314 for Muscle Group XIV presumably because the examiner noted that the calcification or lump in the muscle primarily affects the rectus femoris muscle.  That Group involves the extension of the knee and the "simultaneous flexion of hip and flexion of knee".  38 C.F.R. § 4.73, Diagnostic Code 5314.  While it is true that the examiner did not record range of motion of the knee and hip in degrees, the examiner did note that the Veteran had full range of motion of the right hip and right knee in the examination report.  Nevertheless, since the case must be remanded for other reasons noted below, a new examination will be ordered on remand, and the examiner will be asked to comment specifically on simultaneous hip and knee flexion.  In light of the factors noted above, the Board concludes that, in this case, an additional VA examination is needed to render a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that while VA outpatient records are on file, the most recent one is dated in July 2008, almost three years ago.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As this claim is being remanded anyway, all VA medical treatment records dated since July 2008 should be associated with the claims file.  38 U.S.C. § 5103A (West 2002). 

The Board also observes that in an August 2005 VA outpatient psychiatric note the Veteran informed the examiner that he "applied for SSD," was "denied," but was "still in the appeals process."  While aware that the Veteran also informed the examiner that he applied to the Social Security Administration (SSA) due to "back problems," records from the SSA have not been associated with the Veteran's claims folder.  It is not known whether or not any records developed by SSA may be pertinent to the Veteran's instant increased rating claim.  If a claimant has submitted an application for SSA benefits, SSA may have developed or received relevant records, regardless of whether such claim is still pending or whether a claimant was denied SSA benefits.  Therefore, regardless of the status or ultimate determination of the application, VA's duty to obtain any relevant records obtained or developed in conjunction with a SSA claim remains unaffected.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.") (Emphasis added).  The Board also notes that VA must obtain SSA decisions and records which may have a bearing on a Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  In this regard, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  As such, pursuant to this remand, and in an effort to develop additional evidence concerning the claim now before the Board on appeal, an effort should be made to clarify if records pertaining to the Veteran, including decisions and medical records, are available.  

As concerning the claim for entitlement to TDIU raised within the context of the appeal of the initial rating for myositis ossificans of the right anterior thigh muscle, the Board notes first that the Veteran should be sent the appropriate application form for this claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Second, the Board notes that, to be granted, a TDIU rating must be supported by medical evidence that a claimant's service-connected disability or disabilities have rendered a veteran unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2010).  Given the assertions made by the Veteran as part of his February 2010 substantive appeal as well as those presented by his representative in April 2011, where it was essentially argued that his service-connected disability prevented him from working, the Board concludes that, on remand, a VA examiner should address the extent of functional and industrial impairment due to the Veteran's service-connected myositis ossificans of the anterior right thigh muscle.  See Gary v. Brown, 7 Vet. App. 229 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994); Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  

There is not of record an examination report that addresses both the extent of functional and industrial impairment and the ability of the Veteran to obtain or maintain substantially gainful employment as concerning his service-connected disorder.  Such an opinion therefore must be obtained.  

The Board points out that where a veteran appeals the initial rating assigned for a disability, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned.  Fenderson v. West, 12 Vet. App. at 126.  However, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Thus, in this case, a more recent VA examination may provide additional evidence showing that a higher initial or staged rating is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran the appropriate application form for a claim for TDIU.

2.  The RO/AMC should obtain and associate with the claims file all outstanding VA outpatient treatment records dated from July 2008 to the present.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

3.  The RO/AMC should contact SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

4.  Once the records requested above have been obtained, the RO/AMC should schedule the Veteran for an orthopedic examination to determine the current extent and severity of the service-connected myositis ossificans of the right anterior thigh muscle.  The examination should include any diagnostic testing that is deemed necessary for an accurate assessment and the examiner should review the results of any testing prior to completing his respective report.  The examiner should describe in detail all symptoms reasonably attributable to the service-connected residuals of myositis ossificans of the right anterior thigh.

The examiner must report specific findings of limitation of flexion and extension of the right hip (thigh), as these findings were omitted in the previous July 2008 VA examination and are essential criteria for rating the service-connected right thigh disability at issue.  Further, the examiner should note whether the Veteran has lost motion in abduction of the hip (thigh) beyond 10 degrees.  Moreover, the examiner should state whether there is an limitation of extension of the knee and/or "simultaneous flexion of the [right] hip and flexion of the [right] knee" and if so this limitation should be expressed in degrees in the examination report.  38 C.F.R. § 4.73, Diagnostic Code 5314.

The examiner should specifically state whether the Veteran has any additional loss of motion of his right hip (thigh) due to pain or flare-ups of pain, supported by objective findings, and whether there is any such additional limitation of motion of the right hip (thigh) due to weakened movement, excess fatigability, incoordination, flare-ups of such symptoms, or any other relevant clinical signs or symptoms.  Any additional limitation of motion of the right hip (thigh) should be expressed in degrees.

The examiner should also, based on the examination and a review of the record, render an opinion as to whether the Veteran's service-connected myositis ossificans of the anterior right thigh muscle renders him unable to obtain or retain substantially gainful employment.  

The examiner is requested to provide a rationale for any opinion provided, preferably with citation to the clinical record.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO/AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After conducting any additional development deemed necessary, the RO/AMC should readjudicate the appealed issues in light of all the evidence of record, to include all evidence associated with the claims file after the issuance of the December 2009 statement of the case (SOC).  In so doing, the RO/AMC should, concerning the initial rating claim, also consider whether "staged" ratings are appropriate in light of Fenderson.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007). If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental SOC that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

8.  The RO/AMC then should adjudicate the TDIU claim.  If the issue is denied, the RO must notify the Veteran and his representative of his appellate rights on the issue, and inform him that to vest the Board with jurisdiction over the issue, a timely Substantive Appeal must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects the appeal as to this issue, the RO should undertake all appropriate action.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The purpose of this REMAND is to accomplish additional development and adjudication; it is not the Board's intent to imply whether the requested action should be granted or denied.  The Veteran need not take any action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



